CARPENTER, District Judge.
This is an. appeal from a decree ■of the circuit court for the district, of Massachusetts (64 Fed. 476) dismissing a petition for review of the proceedings of the district ■court in a matter arising under the bankruptcy law of 1867. Rev. St. tit. 61. We are of opinion that this court has no jurisdiction of the appeal. The act by which this court is established gives general jurisdiction to review final decisions of the circuit courts “unless otherwise provided by law.” 26 Stat. 828, c. 517, § 6. In the act repealing the bankruptcy law it is provided that the law shall continue in force until all proceedings thereunder “shall be fully disposed of, in the same manner as if said act had not been repealed.” 20 Stat. 99, c. 160. Under the provisions of the act thus continued in force, there was no appeal.from the decree of the circuit court under the supervisory power vested in that court. Wiswall v. Campbell, 98 U. S. 347. This case therefore falls within the exception in the clause giving jurisdiction to this court, and it follows that the appeal must be dismissed.